APPLICATION FOR REHEARING
BY THE COURT:
The above-entitled cause is now being determined on appellant’s application for rehearing.
A four page memorandum accompanies the application.
The plaintiff claims that the court in rendering its decision wholly failed to take into consideration the pertinent provision of §1465-74, GC.
With this claim of counsel, we can not agree. In our original opinion we referred to this section. More particularly we contrasted §1465-73, GC with §1465-76, GC.
Our purpose in making the contrast was brought about by reason of the case of Steel Company v Industrial Commission, 106 Oh St 82. In this reported case it is manifest that the Supreme Court was very strictly interpreting § -76, as was pointed out in our original opinion.
Sec. 1465-73, GC, refers to employers who fail to comply with the provisions of the Workmen’s Compensation Act. This section expressly pertains to the remedy of the employee by civil action although it takes away from the employer certain defenses. So far as the injury to employee is concerned, he has to the fullest extent a common law right of action, the same as though no Workmen’s Compensation Act was in existence. But as we said in our original opinion and repeat now, the litigants generally have the right to make settlements and this was a right of Snyder’s in the instant case. Nothing contained in the language of §1465-73, GC, is similar to §1465-76, GC.,-which the Supreme Court expressly pointed out as a reason for their determination.
We-think the original opinion makes our position clear.
Application for rehearing will be overruled.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.